Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CHARGED PARTICLE BEAM DEVICE WITH VIBRATION ATTENUATING FRICTION BODIES, or something else similarly specific to the subject matter recited in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the friction bodies having been filled." There is insufficient antecedent basis for this limitation in the claim since there is no prior mention of filling friction bodies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (WO/2000/016371, using the English translation submitted by applicant) and Nakamichi (JP7-83261, English translation submitted by applicant). 
Regarding Claim 1 and 2, Kurihara teaches a charged particle beam device (page 2 “electron microscope”), comprising:
a sample stage that can move a sample (Figure 5, part 51);
an attenuation unit that attenuates vibration of the sample stage (Figure 5, part 9); and
a sample chamber that stores the sample stage and the attenuation unit, wherein the sample stage and the attenuation unit are disposed so as to be horizontal to each other (Figure 5, part 51 and part 9 next to each other)),
the sample stage is configured to be supported so as to be sandwiched between the attenuation unit and a first side surface of the sample chamber (other side wall of the chamber, Figure 5), and
the inside of a casing of the attenuation unit is filled with a friction substance (viscous fluid, Figure 1, part 22).
They fail to teach wherein the fluid is a plurality of friction bodies.
Nakamichi teaches wherein, in a damper for vibrations, small metal spheres are used to allow frictional resistance to be produced (abstract, Figure 2, parts 8, steel pellets).
Modification would have entailed using the spheres of Nakamichi instead of the friction substance of Kurihara. It would have been an obvious modification to a person of ordinary skill in the art at the time of the invention because it would have allowed the substitution of one known element for another in order to obtain the predictable results of attenuating vibrations, and would have resulted in a stable and isolated sample stage. 
Regarding Claim 3, the references above teach the charged particle beam device according to claim 1, wherein

Regarding Claim 4, the references above teach the charged particle beam device according to claim 3, wherein Kurihara further teaches the attenuation unit receives vibration of the sample stage, and generates attenuation of the vibration by the plurality of the friction bodies (abstract, discloses reducing the resonance amplitude caused by the vibration of the stage).
Regarding Claim 5, the references above teach the charged particle beam device according to claim 4, Kurihara further teaches wherein the adjustment screw adjusts attenuation and rigidity of the attenuation unit (page 5 “of the eyes of compressibility, due to the rigidity of the axial direction is small” – seemingly indicating that axial compression caused by the screw 24 (described immediately prior) has a relation to rigidity).
Regarding Claim 8, the references above teach the charged particle beam device according to claim 5, wherein the attenuation unit includes a step in an inner space that is filled with the plurality of the friction bodies (modification as above). Neither Kurihara nor Nakamichi teach that the number of piece of the plurality of the friction bodies to be filled is made variable, so that attenuation function of the attenuation unit is made adjustable. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the number of friction bodies variable, as needed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284. 
Regarding Claim 9, the references above teach the charged particle beam device according to claim 5, wherein the attenuation unit includes a plurality of projections that are extended in the horizontal direction, and the plurality of projections are brought into contact with some of the plurality of the friction bodies having been filled (Kurihara, Figure 1a, part 32 and the part projecting from part 31 toward 8 are all in indirect contact with 22 via e.g. 52b).
Regarding Claim 11, the references above teach the charged particle beam device according to claim 5, wherein the adjustment screw includes a plurality of support portions that support the sample stage (e.g. Figure 1, the screw 24 supports the right side of the 51 – see, e.g. parts 7 and 8, in the correct position, via 32).
Regarding Claim 12, the references above teach the charged particle beam device according to claim 1, wherein Kurihara further teaches the attenuation unit includes a rod (Figure 1, part 27) and an adjustment screw (Figure 1, part 24), the rod including a support portion at the distal end (part 25), the support portion supporting the sample stage (supports the sample stage by pressing against the part 8, taking the broadest reasonable interpretation of support as “to assist or reinforce” from the Oxford English Dictionary), the adjustment screw being provided at a surface different from a surface where the rod of a casing of the attenuation unit is attached (surface between 25 and 27 vs. the surface between 24 and 19), the adjustment screw adjusting attenuation and rigidity of the attenuation unit (e.g. abstract).

Allowable Subject Matter
Claims 6-7, 10, 13 and 14 are objected to as being dependent on a rejected claim, but would be in condition for allowance if rewritten in independent form. 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
In regard to dependent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest “the plurality of the friction bodies are filled in the inside of the attenuation unit so as to be fitted into the plurality of the holes of the threshold plate”; recited together in combination with the totality of particular features/limitations recited therein. 
dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest “the attenuation unit includes a tubular member and a stage receiving member, the tubular member including a plurality of holes into which the friction bodies are fitted, the stage receiving member being incorporated in the tubular member and receiving the distal end of the bar-like section of the sample stage”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest “”the plurality of the friction bodies are filled between a side surface of the rod and an inner side surface of a casing of the attenuation unit, and the side surface of the rod is supported by the friction bodies”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to dependent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest “the friction body holding casing has a structure of making a lid member movable, the lid member sealing the friction bodies, and a gap is arranged between the adjustment screw and a hole in the friction body holding casing so that relative displacement occurs between the adjustment screw and the friction bodies, the adjustment screw being inserted to the hole”; recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881